Citation Nr: 1118276	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-01 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial, compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969, and his decorations include the Purple Heart Medal.  

This case comes before the board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2010, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the record, the Board finds that the Veteran's claims for increased ratings for the service-connected PTSD and bilateral hearing loss must be remanded for further action.

During his August 2010 Board hearing, the Veteran testified that his bilateral hearing loss disability had worsened since his last VA examination in April 2007.  In addition, he noted that it had been 3 years since his previous psychiatric examination in August 2007 and expressed his belief that the VA examiner did not fully describe the range and severity of his PTSD and the disability's impact on his social and occupational functioning.

Thus, to ensure that the record reflects the current severity of the disabilities, the Board finds that more contemporaneous examinations, with findings responsive to the applicable rating criteria, is needed to properly evaluate the severity of the Veteran's service-connected bilateral hearing loss and PTSD.  See 38 U.S.C.A.        § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA psychiatric and audiology examinations, by appropriate physicians, at a VA medical facility. The Veteran is hereby advised that failure to report for any scheduled VA examination(s), without good cause, shall result in denial of the claim for increase.  See 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file any copy(ies) of notice(s) of the date and time of the examination(s) sent to the Veteran by the pertinent VA medical facility.

Furthermore, to ensure that all due process requirements are met, and that the record before the examiners is complete, the RO should ensure that all outstanding pertinent medical records are associated with the claims file.  The record reflects that there are additional treatment records that need to be obtained from the local VA Medical Center (VAMC) in Pensacola, Florida, as well as private records from the Psychological Associates, P.A.  VA is required to make reasonable efforts to help the Veteran obtain these relevant records.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

During the Veteran's August 2010 Board hearing, he testified that he had been receiving treatment from the VAMC in Pensacola for his PTSD and bilateral hearing loss.  However, only VA outpatient treatment records through June 2008 are of record.  These records are clearly pertinent to the claim; and the VA records are deemed to be in the constructive possession of VA adjudicators.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Thus, medical records from the VAMC in Pensacola from June 2008 should be obtained.  

The Veteran also indicated that he received treatment for his PTSD from psychologists at the Psychological Associates, P.A.  Of these records, only a December 2006 intake report, January 2007 report, and February 2007 statement from the Psychological Associates are of record.  As these records are potentially pertinent to the Veteran's claims on appeal, they should be obtained and associated with the other evidence in his claims file for consideration.  

On remand, the Veteran should also be afforded the opportunity to submit additional evidence in support of his claims.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should undertake appropriate development to obtain any pertinent evidence identified but not provided by the Veteran.  With the Veteran's assistance and, if necessary, authorization, the RO should obtain all outstanding records of his pertinent treatment.  This should include, but is not limited to, records of his treatment at the local VAMC in Pensacola and records of treatment from the Psychological Associates, P.A.

2.  Then, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the current degree of severity of his PTSD.  The claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should identify all current manifestations of the Veteran's PTSD. The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; delusions and/or hallucinations; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place.  The examiner should render a multi-axial diagnosis, including assignment of a GAF scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.

The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected disability.  

The rationale for all opinions expressed must also be provided.

3.  Then, the Veteran should be afforded a VA examination by an appropriate physician to determine the current degree of severity of his bilateral hearing loss.  The claims folders must be made available to and reviewed by the examiner.  

All indicated tests and studies (to include audiometry and speech discrimination testing) should be accomplished, and all clinical findings should be reported in detail.  Based on consideration of the testing results and the Veteran's documented history and assertions, the physician should describe the functional effects caused by bilateral hearing loss.

The rationale for all opinions expressed must also be provided.

4.  If the Veteran fails to report to the scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the appointment(s) sent to the Veteran by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be
undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  Then, the RO should readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


